UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4386



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM MARTIN STANLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cr-01249-CMC)


Submitted:   September 5, 2007         Decided:     November 29, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Robert
F. Daley, Jr., C. Todd Hagins, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Martin Stanley appeals his conviction and 120-

month sentence for possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), 924(e)(1) (West 2000 & Supp. 2007).

He challenges the district court’s decision to allow his attorney

to   withdraw,      the   court’s      denial    of     his    request    to    represent

himself, and the reasonableness of his sentence.                       We affirm.

            On the day after jury selection for Stanley’s trial, the

district    court      held     a    status      conference       to     determine     the

ramifications of calling newly-identified Government witnesses.

One potential witness was represented by another attorney in the

same    federal      public    defender’s       office    as    Stanley’s       attorney.

Stanley’s attorney expressed concern about the conflict of interest

that arose from having clients represented by attorneys in the same

office with opposing interests.               Stanley’s attorney informed the

court   that    it    was     standard    practice       in    such    cases    for   both

attorneys to withdraw.              Following a thorough discussion of the

conflict and possible measures to avoid it, the district court

ruled that there was an “irreconcilable conflict” and it was

necessary      to    postpone    the     trial    and    appoint       new   counsel   to

represent Stanley.

            Stanley objected to postponing the trial.                          He said he

“would rather just continue by [himself] if it’s going to be that

much trouble.”        He also said that to avoid a continuance, he would


                                         - 2 -
waive the conflict, or have a new attorney proceed directly to

trial without additional time to prepare.      The court held that

Stanley’s request was not a genuine request to proceed pro se, but

rather, an attempt to avoid a continuance by any means.     Stanley

expressed his frustration with the amount of his bond, and said

that he would not object to the continuance if the court would

reduce his bond so that he could go home in the interim.         He

claimed that he had the ability to represent himself, “if need be.”

The district court ruled that, despite Stanley’s objections, the

case would have to be continued.     Approximately six weeks later,

following a two-day trial, Stanley was convicted.

            A Presentence Report was prepared prior to sentencing.

The probation officer determined that Stanley’s base offense level

was twenty, which was adjusted upward two levels for obstruction of

justice.1   His total offense level of twenty-two, together with a

criminal history category of VI, yielded an advisory guideline

range of 84 to 105 months.

            The Government filed a motion for an upward departure or

variance.    The district court denied the motion for an upward

departure, but granted the motion for a variance.   The court ruled

that a two-level variance to a level twenty-four was appropriate,



     1
      This adjustment was based on Stanley’s submission of a false
affidavit and persuading others to submit false affidavits stating
that he was not living at the residence in question when the gun
was found.

                                - 3 -
with a resulting guideline range of 100 to 125 months.                     The court

imposed a sentence of 120 months, the statutory maximum for a

violation of 18 U.S.C. § 922(g)(1).



(1) Disqualification of Defense Counsel

             When confronted with a potential conflict of interest,

the district court is obligated to independently determine whether

the continued representation by counsel impedes the integrity of

the   proceedings        and     whether      the     attorney   should    thus    be

disqualified. Wheat v. United States, 486 U.S. 153, 161-64 (1988).

For   this    purpose,         the   court    “must    have   sufficiently    broad

discretion to rule without fear that it is setting itself up for

reversal     on    appeal      either   on    right-to-counsel     grounds    if    it

disqualifies the defendant’s chosen lawyer, or on ineffective

assistance grounds if it permits conflict-infected representation

of the defendant.”          United States v. Williams, 81 F.3d 1321, 1324

(4th Cir. 1996) (citing Wheat, 486 U.S. at 160).

             Stanley claims that the district court’s decision to

allow defense counsel to withdraw was an abuse of discretion

because less drastic measures were available and because the

government        did   not,    in   the     end,   call   the   witness    who    was

represented by Stanley’s counsel’s fellow federal public defender.

These arguments are without merit.                 See Williams, 81 F.3d at 1324-

25 (upholding district court’s decision to disqualify an attorney


                                           - 4 -
who represented other members of a conspiracy); see also United

States v. Oberoi, 331 F.3d 44 (2nd Cir. 2003) (public defender was

entitled to withdraw where prosecution witness was also a client of

public defender’s office).            Even if an alternative procedure would

have       been   within    the   court’s      discretion,    Stanley     has    not

established       that     it   was   an    abuse   of    discretion    to   select

disqualification over another remedy.                See Williams, 81 F.3d at

1325       (“[W]hile     the    use   of     [auxiliary    counsel     instead   of

disqualification] might have been within the court's discretion,

declining to use it cannot be held an abuse of that discretion.”).



 (2) Denial of Request to Proceed Pro Se

              Stanley next claims that the district court erred in

denying his request to proceed pro se. The district court’s denial

of a defendant’s pretrial motion to proceed pro se is reviewed de

novo.2      See United States v. Singleton, 107 F.3d 1091, 1097 n.3

(4th Cir. 1997).           Although a defendant has a right to represent

himself, Faretta v. California, 422 U.S. 806, 819 & n.15 (1975),

his assertion of the right must be (1) clear and unequivocal; (2)



       2
      The Government maintains that the court’s decision to deny
Stanley’s request should be reviewed for an abuse of discretion
because it occurred after “meaningful trial proceedings” had
commenced. See United States v. Lawrence, 605 F.2d 1321, 1325 (4th
Cir. 1979) (request to proceed pro se must be made before the
commencement of meaningful trial proceedings; thereafter the
decision is discretionary). However, under either standard, the
district court did not err.

                                           - 5 -
knowing, intelligent, and voluntary; and (3) timely.            See United

States v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000).

          In making his request, Stanley indicated that his real

desire was to persuade the district court not to postpone his

trial.   He    did   not   express    any    dissatisfaction   about   being

represented by counsel, nor any reason, apart from avoiding delay,

for the request.     To avoid continuing the trial, Stanley said he

was willing to waive the conflict of interest, to have a new

attorney proceed directly to trial without additional time to

prepare, or to postpone trial and be represented by new counsel if

he could return home to await trial.         Because Stanley’s request to

proceed pro se was not unequivocal, the district court did not err

in denying it.3




(3) Sentence

          Finally, Stanley contends that his variance sentence of

120 months, fifteen months above the top end of the advisory



     3
      Stanley also asserts that the court committed reversible
error by denying his request without conducting a Faretta colloquy.
However, the purpose of such a colloquy is to ensure that a
defendant does not embark on self-representation without being made
aware of the dangers and disadvantages of doing so. See Faretta,
422 U.S. at 835.      Because the district court concluded that
Stanley’s request was a reflection of his disappointment with the
court’s decision to postpone his trial, rather than a genuine
request to proceed pro se, there was no need to engage in such a
discussion.

                                     - 6 -
guideline range, is unreasonable.          This court will affirm the

sentence imposed by the district court as long as it is within the

statutorily prescribed range and reasonable.          United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005).       In sentencing a defendant,

the district court must: (1) properly calculate the guideline

range; (2) determine whether a sentence within that range serves

the factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007);

(3) implement mandatory statutory limitations; and (4) explain its

reasons for selecting the sentence, especially a sentence outside

the advisory range.    United States v. Green, 436 F.3d 449, 455-56

(4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).           Even if the

sentence exceeds the advisory guideline range, it will generally be

deemed reasonable “if the reasons justifying the variance are tied

to § 3553(a) and are plausible.”        United States v. Moreland, 437

F.3d 424, 434 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

          The district court considered the factors set forth in

§   3553(a),   and    identified    §   3553(a)(1),   the   nature   and

circumstances of the offense and the history and characteristics of

the defendant, and § 3553(a)(2)(C), the need to protect the public

from further crimes of the defendant, as the most significant

factors supporting a variance.      With respect to the nature of the

offense, the court noted that while Stanley was convicted based

only on the firearm found in the search of the house, the evidence

showed that Stanley had persuaded his wife to make a previous


                                   - 7 -
fraudulent purchase so that he could acquire a gun, demonstrating

a “very similar type of pattern.”          The court also remarked on

Stanley’s “significant and sustained prior criminal record” and

noted:

      I see and have observed from Mr. Stanley’s conduct in
      this case that he has a very strong view about the
      rightness or wrongness of his conduct, and he is not able
      to accept responsibility at all for the things he has
      been found guilty of and the things he has done in
      connection with his involvement in this offense.      And
      there is a history in his case of [being] unable to
      comply with prior court orders and prior sentences in the
      past as well.

           Because the district court considered the § 3553(a)

sentencing factors and based its decision on uncontroverted facts

showing a pattern of similar offenses, blame, and disrespect for

the law, Stanley’s sentence is reasonable.

           Accordingly, we affirm Stanley’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 8 -